UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2013(Unaudited) DWS Small Cap Growth Fund Shares Value ($) Common Stocks 95.9% Consumer Discretionary 15.9% Auto Components 2.1% American Axle & Manufacturing Holdings, Inc.* Tenneco, Inc.* Hotels, Restaurants & Leisure 4.1% Buffalo Wild Wings, Inc.* (a) Jack in the Box, Inc.* Life Time Fitness, Inc.* (a) Red Robin Gourmet Burgers, Inc.* Household Durables 2.0% Ethan Allen Interiors, Inc. (a) Ryland Group, Inc. (a) Media 1.8% Cinemark Holdings, Inc. Sinclair Broadcast Group, Inc. "A" Specialty Retail 5.2% ANN, Inc.* Children's Place Retail Stores, Inc.* DSW, Inc. "A" Outerwall, Inc.* (a) Penske Automotive Group, Inc. Sears Hometown & Outlet Stores, Inc.* Textiles, Apparel & Luxury Goods 0.7% Carter's, Inc. Consumer Staples 5.3% Food & Staples Retailing 2.7% Susser Holdings Corp.* (a) The Fresh Market, Inc.* United Natural Foods, Inc.* Food Products 2.6% Boulder Brands, Inc.* (a) Hain Celestial Group, Inc.* (a) Snyder's-Lance, Inc. Energy 5.1% Energy Equipment & Services 1.3% Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Oil, Gas & Consumable Fuels 3.8% Americas Petrogas, Inc.* Goodrich Petroleum Corp.* (a) Oasis Petroleum, Inc.* PDC Energy, Inc.* Rosetta Resources, Inc.* Western Refining, Inc. (a) Financials 7.8% Capital Markets 2.1% Financial Engines, Inc. (a) WisdomTree Investments, Inc.* Commercial Banks 1.4% Banco Latinoamericano de Comercio Exterior SA "E" The Bancorp., Inc.* Tristate Capital Holdings, Inc.* Consumer Finance 3.3% Encore Capital Group, Inc.* (a) Portfolio Recovery Associates, Inc.* (a) Springleaf Holdings, Inc.* Thrifts & Mortgage Finance 1.0% Ocwen Financial Corp.* Health Care 19.4% Biotechnology 3.5% Anacor Pharmaceuticals, Inc.* (a) Cancer Genetics, Inc.* Momenta Pharmaceuticals, Inc.* Spectrum Pharmaceuticals, Inc.* (a) Synta Pharmaceuticals Corp.* Health Care Equipment & Supplies 8.6% Analogic Corp. ArthroCare Corp.* CONMED Corp. Derma Sciences, Inc.* HeartWare International, Inc.* Sunshine Heart, Inc.* SurModics, Inc.* Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 3.4% Centene Corp.* ExamWorks Group, Inc.* Kindred Healthcare, Inc. Universal American Corp. Life Sciences Tools & Services 0.7% Furiex Pharmaceuticals, Inc.* Pharmaceuticals 3.2% Flamel Technologies SA (ADR)* Pacira Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc. (a) Industrials 14.3% Commercial Services & Supplies 2.1% Interface, Inc. Team, Inc.* Electrical Equipment 2.4% AZZ, Inc. Thermon Group Holdings, Inc.* (a) Machinery 4.1% Altra Industrial Motion Corp. Chart Industries, Inc.* Manitex International, Inc.* (a) WABCO Holdings, Inc.* Professional Services 2.4% TrueBlue, Inc.* WageWorks, Inc.* Road & Rail 2.3% Roadrunner Transportation Systems, Inc.* Swift Transportation Co.* (a) Trading Companies & Distributors 1.0% United Rentals, Inc.* (a) Information Technology 23.8% Communications Equipment 0.6% Ciena Corp.* (a) Electronic Equipment, Instruments & Components 2.4% Cognex Corp. IPG Photonics Corp.* (a) Internet Software & Services 2.3% Cornerstone OnDemand, Inc.* CoStar Group, Inc.* IT Services 3.4% Cardtronics, Inc.* MAXIMUS, Inc. Virtusa Corp.* Semiconductors & Semiconductor Equipment 4.2% Advanced Energy Industries, Inc.* Cavium, Inc.* (a) Photronics, Inc.* RF Micro Devices, Inc.* Semtech Corp.* Software 10.9% Aspen Technology, Inc.* Bottomline Technologies de, Inc.* (a) CommVault Systems, Inc.* Imperva, Inc.* PTC, Inc.* Qlik Technologies, Inc.* Seachange International, Inc.* TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* Materials 3.7% Chemicals 1.1% A Schulman, Inc. Minerals Technologies, Inc. Construction Materials 0.9% Eagle Materials, Inc. Metals & Mining 1.7% Haynes International, Inc. U.S. Silica Holdings, Inc. (a) Telecommunication Services 0.6% Diversified Telecommunication Services inContact, Inc.* Total Common Stocks (Cost $93,921,948) Exchange-Traded Funds 2.2% iShares Russell 2000 Growth Index Fund (a) iShares Russell 2000 Index Fund (a) SPDR S&P Biotech (a) Total Exchange-Traded Funds (Cost $2,543,198) Securities Lending Collateral 21.1% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $27,962,398) Cash Equivalents 4.3% Central Cash Management Fund, 0.05% (b) (Cost $5,708,168) % of Net Assets Value ($) Total Investment Portfolio (Cost $130,135,712) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $130,556,712.At December 31, 2013, net unrealized appreciation for all securities based on tax cost was $33,323,794.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $35,506,978 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,183,184. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at December 31, 2013 amounted to $27,431,971, which is 20.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
